Exhibit Douglas W. Child, CPA Marty D. Van Wagoner, CPA J. Russ Bradshaw, CPA William R. Denney, CPA Russell E. Anderson, CPA Scott L. Farnes 1284 W. Flint Meadow Dr. #D Kaysville, Utah 84037 Telephone 801.927.1337 Facsimile 801.927.1344 5296 S. Commerce Dr. #300 Salt Lake City, Utah 84107 Telephone 801.281.4700 Facsimile 801.281.4701 Suite B, 4F North Cape Commercial Bldg. 388 King’s Road North Point, Hong Kong www.cpaone.net CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Longwei Petroleum Investment Holding Limited We hereby consent to the incorporation by reference of our report dated October 12, 2009, with respect to the financial statements of Longwei Petroleum Investment Holding Limited appearing in the Annual Report on Form 10-K of Longwei Petroleum Investment Holding Limited for the years ended June 30, 2009 and 2008, in the Registration Statement of Longwei Petroleum Investment Holding Limited on Form S-1/A to be filed on or about February 10, 2010.We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Child, Van Wagoner & Bradshaw, PLLC CHILD, VAN WAGONER & BRADSHAW, PLLC Salt Lake City, Utah February 10, 2010
